Exhibit 99.1 Press Release FOR IMMEDIATE RELEASE March 17, 2017Omaha, NE CONTACT: Craig Allen 800-283-2357 AMERICA FIRST MULTIFAMILY INVESTORS, L.P. ANNOUNCES THE SALE OF NORTHERN VIEW, AN MF PROPERTY OMAHA, Nebraska America First Multifamily Investors, L.P. (NASDAQ:ATAX) (the “Partnership”) announced today that on March 13, 2017, it sold Northern View, a student housing project, held in its MF Property portfolio, located in Highland Heights, Kentucky for approximately $13.8 million.ATAX will realize a gain of approximately $3.2 million, before direct and indirect expenses to be recognized, in the first quarter 2017.
